         Case 6:20-cv-00475-ADA Document 75 Filed 01/06/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                  §
 BRAZOS LICENSING AND                         §     CIVIL ACTION 6 :20-cv-00473-ADA
 DEVELOPMENT,                                 §     CIVIL ACTION 6 :20-cv-00474-ADA
           Plaintiff,                         §     CIVIL ACTION 6 :20-cv-00475-ADA
                                              §     CIVIL ACTION 6 :20-cv-00476-ADA
                                              §     CIVIL ACTION 6 :20-cv-00477-ADA
                                              §     CIVIL ACTION 6:20-cv-00478-ADA
 v.                                           §     CIVIL ACTION 6:20-cv-00479-ADA
                                              §     CIVIL ACTION 6:20-cv-00480-ADA
                                              §     CIVIL ACTION 6:20-cv-00481-ADA
 DELL TECHNOLOGIES INC.,                      §     CIVIL ACTION 6:20-cv-00482-ADA
 DELL INC., AND EMC                           §     CIVIL ACTION 6:20-cv-00485-ADA
 CORPORATION,                                 §     CIVIL ACTION 6:20-cv-00486-ADA
             Defendants.                      §

      WSOU INVESTMENTS, LLC’S NOTICE OF COMPLIANCE REGARDING
            EXCHANGE OF CLAIM TERMS FOR CONSTRUCTION
TO THE HONORABLE COURT:

       Pursuant to the Court’s Version 3.2 of the Court’s Order Governing proceedings entered

November 9, 2020, and in accordance with the Court’s Scheduling Order, Plaintiff hereby notifies

the Court Plaintiff has served its proposed claim terms for construction on Defendants Dell

Technologies Inc., Dell Inc., and EMC Corporation via electronic mail on January 6, 2021.
         Case 6:20-cv-00475-ADA Document 75 Filed 01/06/21 Page 2 of 2




Date: January 6, 2021                       Respectfully submitted,

                                            By: /s/ Mark D. Siegmund_____
                                            Mark D. Siegmund
                                            State Bar No. 24117055
                                            mark@waltfairpllc.com
                                            Law Firm of Walt, Fair PLLC.
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 772-6400
                                            Facsimile: (254) 772-6432

                                            Counsel for Plaintiff WSOU Investments, LLC

                                CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE]- Document Filing System, to all counsel of record,

on this the 6th day of January 2021.

                                             /s/ Mark D. Siegmund
                                             Mark D. Siegmund
